internal_revenue_service department of the treasury ull washinaton dc contact person o qie o el telephone number in reterence to op e br t jan attn legend state a employer m group b employees plan x plan y resolution r form p contract c dear this is in response to a ruling_request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x and plan y including contributions to purchase additional retirement credit the following facts and representations have been submitted state a has established various pension plans which are qualified under sec_401 of the code including plan x and plan y employer m an instrumentality of state a is a participating employer in plan x and plan y employer m contributes to plan x for employees who qualify as teachers under the state a statute page -2- employer m also contributes to plan y for nonteaching employees state law requires that employees must participate in the plan for which they are eligible to participate unless they opt_out of participation under the state statute allowing such an election as in the case of student employees at universities plan x and plan y members may purchase certain types of additional eligible retirement credit such as relating to out-of-state teaching and military service by payroll deductions if their employer adopts a program to so allow employer m has adopted such a payroll deduction program for contributions from affected members’ after-tax_income employer m’s employees fall within nine collective bargaining units after collective bargaining with a unit employer m proposes to offer the following to employees eligible to participate in either plan x or plan y the board_of education governing board_of employer m will pass a resolution offering to employees covered by the unit the opportunity to purchase allowable retirement credits on a pre-tax basis under the following terms and conditions a employer m agrees to deduct and remit the payments to the applicable state pension_plan as employer contributions b a participating employee must irrevocably agree to continue payroll deductions until the purchase is complete or employment is terminated and c no direct payments to the plan may be made by the employee while the payroll deduction is in force d no federal income taxes will be withheld from the picked-up contributions e the pickup arrangement with réspect to the purchase of permissive retirement credit will start only after the said resolution is duly adopted and the irrevocable agreement for payroll deductions for this purpose is fully executed by the taxpayer and the affected employee the resolution will also provide that employer m will pick up the contributions to plan x and plan y to purchase additional eligible retirement credit on a pre-tax basis page -3- 19e s9g2 the proposed resolution provides that in order to permit tax_deferral for these additional_amounts any member of who wishes to purchase or restore plan x and plan y credit by payroll deduction on a pre-tax basis must enter into a binding irrevocable payroll deduction authorization and such employee shall not have the option of choosing to receive the amounts directly instead of having them paid_by employer m to plan x and pian y be it further resolved that additional_amounts herein specified through payroll deduction from salary are designated as being picked up by employer m in accordance with the internal revenue coue requirements based on the aforementioned facts you request the following rulings the amounts deducted by employer m from affected employees’ pre-tax incomes for purposes of purchasing additional retirement credits will qualify as picked- up contributions under code sec_414 picked-up contributions made on a pre-tax basis will not be included in the affected employee’s gross_income until such time as they are distributed to the employee the fact that participating employees will have the option to choose between making such contributions through pre-tax and after-tax payroll deductions does not affect the treatment of such contributions as picked-up contributions within the meaning of code sec_414 no income_tax_withholding is required from the employees’ salaries with respect to picked-up contributions made on a pre-tax basis no fica tax is required to be withheld on pre-tax picked-up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 of the code established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school page -4- 1999bovu district's picked-up contributions to the plan are exciuded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental pian are exciudable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date thus the retroactive specification of designated employee contributions are paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under code sec_414 in this request the proposed resolution if adopted by employer m satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that the contributions although designated as employee contributions are to be made by employer m in lieu of contributions by the employees and that the employees may not elect to receive such contributions directly accordingly we conclude that if employer m and the unions adopt the resolution and form p as proposed page -5s- - the amounts picked up by employer m on behalf of employees who participate in plan x and plan y for purposes of purchasing additional retirement credit will qualify as picked-up contributions under code sec_414 picked-up contributions made on a pre-tax basis will not be treated as employer contributions and will not be includible in the employees’ gross_income in the year in which such amounts are contributed the contributions whether picked up by payroll deduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes because the contributions will be treated as employer contributions they will be excepted from wages for federal withholding purposes in the taxable_year in which they are contributed to plan x and plan y therefore no income_tax_withholding is required with respect to picked-up contributions made on a pre-tax basis as we previously advised you your ruling on the fica tax withholding was transferred to the office_of_chief_counsel employee_benefits and exempt_organizations that office will respond directly to you on this request the effective date for the commencement of any proposed pick-up as specified in the resolution cannot be any earlier than the later of the date the resolution is signed or the date it is put into effect in addition these rulings are contingent upon the adoption of proposed resolution r and form p as contained in your correspondence dated date date and date these rulings are based on the assumption that plan x and plan y will be qualified under sec_401 of the code at the time of the proposed contributions and distributions page -6- a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office sincerely yours signed joyuk wip joyce e floyd chief employee_plans technical branch enclosures copy of this letter deleted copy notice m7
